Case
Case3:20-cv-00313-LRH-CLB
     3:20-cv-00313-LRH-CLB Document
                           Document43
                                    42 Filed
                                       Filed07/20/20
                                             07/16/20 Page
                                                      Page11of
                                                            of17
                                                               6
Case
Case3:20-cv-00313-LRH-CLB
     3:20-cv-00313-LRH-CLB Document
                           Document43
                                    42 Filed
                                       Filed07/20/20
                                             07/16/20 Page
                                                      Page22of
                                                            of17
                                                               6




                                           See Exhibit A
Case
Case3:20-cv-00313-LRH-CLB
     3:20-cv-00313-LRH-CLB Document
                           Document43
                                    42 Filed
                                       Filed07/20/20
                                             07/16/20 Page
                                                      Page33of
                                                            of17
                                                               6
Case
Case3:20-cv-00313-LRH-CLB
     3:20-cv-00313-LRH-CLB Document
                           Document43
                                    42 Filed
                                       Filed07/20/20
                                             07/16/20 Page
                                                      Page44of
                                                            of17
                                                               6
Case
Case3:20-cv-00313-LRH-CLB
     3:20-cv-00313-LRH-CLB Document
                           Document43
                                    42 Filed
                                       Filed07/20/20
                                             07/16/20 Page
                                                      Page55of
                                                            of17
                                                               6




                                     /s/ Eric W. Swanis



APPROVED:
DATED this 20th day of July, 2020.



_________________________________
LARRY R. HICKS
UNITED STATES DISTRICT JUDGE
Case
Case3:20-cv-00313-LRH-CLB
     3:20-cv-00313-LRH-CLB Document
                           Document43
                                    42 Filed
                                       Filed07/20/20
                                             07/16/20 Page
                                                      Page66of
                                                            of17
                                                               6
Case
Case 3:20-cv-00313-LRH-CLB
     3:20-cv-00313-LRH-CLB Document
                           Document 42-1
                                    43 Filed
                                         Filed07/20/20
                                               07/16/20 Page
                                                         Page7 1ofof174




                       EXHIBIT A
   Case
   Case 3:20-cv-00313-LRH-CLB
        3:20-cv-00313-LRH-CLB Document
                              Document 42-1
                                       43 Filed
                                            Filed07/20/20
                                                  07/16/20 Page
                                                            Page8 2ofof174




  Certificate of Good Standing
                                   and
       No Disciplinary History
                  United States District Court
                     District of Colorado

I, Jeffrey P. Colwell, Clerk of the United States District Court
                   DO HEREBY CERTIFY


            CHRISTOPHER J NEUMANN

           was admitted to practice in this court on
                      December 15, 1998
     and is in good standing with no disciplinary history.




Dated: June 17, 2020
                                      Jeffrey P. Colwell, Clerk
     Case
     Case 3:20-cv-00313-LRH-CLB
          3:20-cv-00313-LRH-CLB Document
                                Document 42-1
                                         43 Filed
                                              Filed07/20/20
                                                    07/16/20 Page
                                                              Page9 3ofof174




                                                                                                               )




Srarn or CoroRADO,                    ss:



        I,      Chervl Stevens                    CIerft oJ the Supreme Court oJ the State of

Colorado, do herebg certifg that


                           CHRISTOPHE R JOHN NE AMANN

has been      dulg licensed and odmitted to practice os an


         JttoRNEY                   AND Cor*sELoR                             Ar Gw
uithin   this State; and that his/her name appears upon the Roll oJ Attornegs

and Counselors at Lau in mg ffice of date the                                                 sdh

dos              October                          A.D         1998 ond that at the date hereof

the said              CHRISTOPHER JOHN NEAMANN

is fn good standing at this Bar.


                            IN   \S7ITNESS S7HEREOF,             I   haoe bereanto sabsmibed m1 narne and
             B R-F)
                            ofiod     the Seal of said Sapreme Coart,   at   Denaer,   in said State, this
                                            llh    day
                                                                         June
                                                                                                    A.
                                                                                                           2020
                                                                                                         D.-
 s
 4                                                                Cheryl Stevens
                                                                                                          Clerk

                                                                                          t
                                 By
                                                                                                Depaty Chrk
Case
Case 3:20-cv-00313-LRH-CLB
     3:20-cv-00313-LRH-CLB Document
                           Document 43
                                    42-1Filed
                                           Filed
                                               07/20/20
                                                 07/16/20Page
                                                           Page
                                                              104ofof17
                                                                      4




      United States District & Bankruptcy Courts
              for the District of Columbia
                                CLERK'S OFFICE
                            333 Constitution Avenue, NW
                               Washington, DC 20001




   t, ANGEI_,A        D. CAESAR, Clerk of the United States District       Court


   for the District of Columbia, do hereby certify that:


                      CI{RISTOPHtrR. NEUMANN

   was, on   the      4th    day   of         June     A.D. 2007       admitted to

   practice as an Attorney at Law at the Bar of this Court, and is, according to

   the records   of   this Court, a member of said Bar in good standing'




   In Testimony Whereof, I hereunto subscribe my name and affix the seal of

   said Court in the City of Washington this         23rd   day of         June


   A.D.      2020




                                              ANGELA D. CAESAR, ct,nRr

                                        By:
                                                       De   ty Clerk
Case
Case 3:20-cv-00313-LRH-CLB
     3:20-cv-00313-LRH-CLB Document
                           Document 43
                                    42-2Filed
                                           Filed
                                               07/20/20
                                                 07/16/20Page
                                                           Page
                                                              111ofof17
                                                                      2




                       EXHIBIT B
                Case
                Case 3:20-cv-00313-LRH-CLB
                     3:20-cv-00313-LRH-CLB Document
                                           Document 43
                                                    42-2Filed
                                                           Filed
                                                               07/20/20
                                                                 07/16/20Page
                                                                           Page
                                                                              122ofof17
                                                                                      2



                                               EXHIBIT B

              UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA
                 Christopher J. Neumann’s Filed Petitions for Permission to Practice
                in This Case Only by Attorney Not Admitted to the Bar of This Court

        CASE NAME/STATUS                       CASE #            DATE FILED/GRANTED [DKT. NO.]
Cardona v. C. R. Bard, Inc., et al./   2:19-cv-01573-KJD-BNW   Filed 10/4/19 [12]; Granted 10/7/19 [13]
Dismissed
Freeman v. C. R. Bard, Inc., et al.    2:19-cv-01572-RFB-BNW   Filed 10/4/19 [12]; Granted 10/9/19 [13]
Gita v. C. R. Bard, Inc., et al.       3:20-cv-00252-MMD-BNW
Hrnciar v. C. R. Bard, Inc., et al.    2:19-cv-01872-RFB-BNW   Filed 11/20/19 [11]; Granted 11/21/19 [12]
Johnston v. C. R. Bard, Inc., et al.   3:20-cv-00069-MMD-BNW   Filed 11/20/19 [16]; Granted 11/21/19 [17]
Orgill v. C. R. Bard, Inc., et al.     2:19-cv-01882-RFB-BNW   Filed 11/20/19 [12]; Granted 11/21/19 [13]
Scholer v. C. R. Bard, Inc., et al./   2:19-cv-01568-KJD-BNW   Filed 10/4/19 [15]; Granted 10/16/19 [16]
Dismissed
Sekuler v. C. R. Bard, Inc., et al.    2:19-cv-01568-KJD-BNW   Filed 10/4/19 [13]; Granted 10/22/19 [16]
Spilotro/Duenas v. C. R. Bard, Inc.    2:19-cv-01586-KJD-BNW   Filed 10/3/19 [11]; Granted 10/7/19 [14]
Tilden v. C. R. Bard, Inc., et al./    2:19-cv-01571-JAD-DJA   Filed 10/4/19 [19]; Granted 10/7/19 [20]
Dismissed
Vanbiber v. C. R. Bard, Inc., et al.   2:19-cv-01884-KJD-BNW   Filed 11/20/19 [10]; Granted 11/22/19 [11]
Womack v. C.R. Bard, Inc., et al.      2:19-cv-01881-JCM-BNW   Filed: 11/20/19 [10]; Granted 1/22/19 [11]
Woods v. C. R. Bard, Inc., et al.      2:19-cv-01583-RFB-BNW   Filed 10/4/19 [13]; Granted 10/9/19 [14]


Buran v. C. R. Bard, Inc., et al.      2:20-cv-00608-GMN-BNW   Filed 07/15/20
Custer v. C. R. Bard, Inc., et al.     3:20-cv-00302-MMD-BNW   Filed 07/16/20
Hall v. C. R. Bard, Inc., et al.       3:20-cv-00313-LRH-CLB   Filed 07/16/20
Patchman v. C. R. Bard, Inc., et al.   2:20-cv-00599-KJD-BNW   Filed 07/16/20
Case
Case 3:20-cv-00313-LRH-CLB
     3:20-cv-00313-LRH-CLB Document
                           Document 43
                                    42-3Filed
                                           Filed
                                               07/20/20
                                                 07/16/20Page
                                                           Page
                                                              131ofof17
                                                                      5




                       EXHIBIT C
Case
Case 3:20-cv-00313-LRH-CLB
     3:20-cv-00313-LRH-CLB Document
                           Document 43
                                    42-3Filed
                                           Filed
                                               07/20/20
                                                 07/16/20Page
                                                           Page
                                                              142ofof17
                                                                      5
Case
Case 3:20-cv-00313-LRH-CLB
     3:20-cv-00313-LRH-CLB Document
                           Document 43
                                    42-3Filed
                                           Filed
                                               07/20/20
                                                 07/16/20Page
                                                           Page
                                                              153ofof17
                                                                      5
Case
Case 3:20-cv-00313-LRH-CLB
     3:20-cv-00313-LRH-CLB Document
                           Document 43
                                    42-3Filed
                                           Filed
                                               07/20/20
                                                 07/16/20Page
                                                           Page
                                                              164ofof17
                                                                      5
Case
Case 3:20-cv-00313-LRH-CLB
     3:20-cv-00313-LRH-CLB Document
                           Document 43
                                    42-3Filed
                                           Filed
                                               07/20/20
                                                 07/16/20Page
                                                           Page
                                                              175ofof17
                                                                      5
